DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  the claim recites " a undercut". the recitation should be "an undercut".  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: Reference number 440.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of engagement formations and a plurality of engagement recesses of claim 21 and a textured area of the engagement formation and the engagement recesses of claim 11-14 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “said turbomachinery apparatus”. It is unclear if the is the same “turbomachinery” as in claim 1.
Claim 23 recites the limitation "a turbine housing". It is unclear if the turbine housing is the same recitation as in claim 1.
Claim 24 recites the limitation "a casing". It is unclear if the casing is the same recitation as in claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 fails to limit the claim because a turbine housing is already in use in the turbomachinery.  
Claim 24 fails to limit the claim because a casing is already in use in the turbomachinery.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 15, 17-21 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayashi et al. US 20090151348.
Regarding claim 1, Kayashi discloses:
Turbomachinery (Fig 15: 131) comprising, 
a turbine housing (132) comprising an engagement formation (127), and 
a casing (133) for electrical machinery (The casing 133 is capable of preforming and storing electrical machinery. This is a recitation of the intended use of the claimed invention. The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.)
comprising an engagement recess (Recess formed by 41), wherein said engagement recess comprises a cantilever member (128), 
said engagement recess adapted to receive said engagement formation (recess of 41 receives 127), and 
wherein said engagement formation and said engagement recess are configured such that during operation of said turbomachinery said engagement formation undergoes thermal expansion to expand relative to said engagement recess and exert pressure on said cantilever member (Par 230: 128 has a smaller thermal expansion than 127).
Regarding claim 2, Kayashi discloses:
wherein said turbomachinery apparatus further comprises a turbine (Fig 15: 3) located within said turbine housing and extending from said casing (3 extends from the casing and is within the turbine housing).
Regarding claim 3, Kayashi discloses:
wherein there is a gap or space between the engagement formation and the length of the cantilever member at ambient temperature (Fig 15: Gap between 133 and 132).
Regarding claim 4, Kayashi discloses:
wherein said cantilever member comprises an annular cross section (Fig 15: 128 surrounds 132 and has a cross section).
Regarding claim 5, Kayashi discloses:
wherein a side of said engagement recess comprises said cantilever member (Fig 15: Side of the recess of 41 is formed from 128).
Regarding claim 6, Kayashi discloses:
wherein the thermal expansion coefficient of said turbine housing differs from the thermal expansion coefficient of said casing (Par 230: 128 has a smaller thermal expansion than 127).
Regarding claim 9, Kayashi discloses:
where the length of the cantilever member is extended by a undercut within the engagement recess (Fig 15: S area is an undercut of the recess).
Regarding claim 10, Kayashi discloses:
wherein the undercut comprises a rounded profile (Fig 15: S area is an undercut of the recess; there is a rounded profile that extends around the turbine 3 in a circumferential direction).
Regarding claim 15, Kayashi discloses:
wherein the turbomachinery further comprises a gasket (Fig 15: 44) between said turbine housing and said casing (44 is between 133 and 132).
Regarding claim 17, Kayashi discloses:
wherein said cantilever member comprises a groove (Fig 15: Space between 128 and 126) positioned facing a surface of said engagement formation (Face of 126 that faces a groove of that is between 128 and 126).
Regarding claim 18, Kayashi discloses:
wherein said turbomachinery further comprises a stud (Fig 15: 48) connecting said turbine housing to said casing (48 connects 122 and 133).
Regarding claim 19, Kayashi discloses:
wherein said stud extends through said casing to engage with said turbine housing (Fig 15: 48 extends through 133 and attaches to 122).
Regarding claim 20, Kayashi discloses:
wherein said stud comprises a screw thread (Fig 15: 48 has threads).
Regarding claim 21, Kayashi discloses:
wherein said turbine housing comprises a plurality of engagement formations, and said casing comprises a plurality of engagement recesses (Fig 1: A plurality of areas that engage with bolts 48 to connect the turbine housing and bearing casing).
Regarding claim 22, Kayashi discloses:
wherein said turbomachinery is a turbogenerator (Fig 15: Turbo charger 131).
Regarding claim 23, Kayashi discloses:
A turbine housing for use in the turbomachinery (Fig 15: 133 is used for the turbine 3)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kayashi et al. US 20090151348 in view of Hippen et al. US 20100284824, Lingenauber et al. US 20140099196 and engineering toolbox.com.
Regarding claim 7, Kayashi discloses all of the above limiations. However, Kayashi is silent as to:
wherein the thermal expansion coefficient of said turbine housing is within 30% of the thermal expansion coefficient of said casing.
From the same field of endeavor, Hippen discloses: 
said turbine housing material (Par 38: turbine housing is made of cast iron).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kayashi to have the turbine housing being made of a cast iron to maintain the strength of the material when exposed to high temperatures (Par 38).
From the same field of endeavor, Lingenauber discloses: 
said casing material (Par 9: turbine housing flange of bearing is made of cast steel) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kayashi to have the bearing housing made of cast steel to have a reliable connection between the turbine housing and bearing housing (Par 8-9).
Then, the engineering toolbox teaches 
wherein the thermal expansion coefficient of cast iron is within 30% of the thermal expansion coefficient of cast steel (Cast iron: 5.8 and Cast Steel: 7.0).
As evidenced by the engineering toolbox, the thermal expansion coefficient material properties of the cast iron and cast steel are 5.8 and 7.0, respectively, and would meet the limitation provided in the claim.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Kayashi et al. US 20090151348 in view of Svihla US 20160084166.
Regarding claim 8, Kayashi discloses all of the above limitations. However, Kayashi is silent as to:
wherein the engagement formation comprises a taper or chamfer.
From the same field of endeavor, Svihla teaches 
wherein the engagement formation comprises a taper or chamfer (Fig 3: Turbine housing flange that engages with bolt (142) has a chamfer) .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kayashi to have a chamfer on the connection of the turbine housing to allow for the turbine housing and the support housing to undergo radial thermal expansion and remain attached (Par 24 and 29).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kayashi et al. US 20090151348 in view of Foster US 5090205,  Hippen et al. US 20100284824, Lingenauber et al. US 20140099196, Electronics cooling.com and engineering toolbox.com.
Regarding claim 16, Kayashi discloses all of the above limiations. However, Kayashi is silent as to:
wherein the thermal conductivity of said gasket is lower than the thermal conductivity of both said turbine housing and said casing.
From the same field of endeavor, Foster teaches: 
a gasket in a turbine (Col 3, line 565-67: Gasket made of a conventional material such as rubber).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kayashi to have the gasket be made of a conventional rubber material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (In re Leshin, 125 USPQ 416.)
From the same field of endeavor, Hippen discloses: 
said turbine housing material (Par 38: turbine housing is made of cast iron).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kayashi to have the turbine housing being made of a cast iron to maintain the strength of the material when exposed ot high temperatures (Par 38).
From the same field of endeavor, Lingenauber discloses: 
said casing material (Par 9: turbine housing flange of bearing is made of cast steel) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kayashi to have the bearing housing made of cast steel to have a reliable connection between the turbine housing and bearing housing (Par 8-9).
Then, the engineering toolbox teaches 
wherein the thermal conductivity of cast iron and the thermal conductivity of cast steel (Cast iron: 27-46 and Cast Steel: 7-31).
As evidenced by the engineering toolbox, the thermal conductivity material properties of the cast iron and cast steel are 27-46 and 7-26 Btu/hour ft F converted to 46.7- 79.6 and 12.1-45 W/mK, respectively.
Then, the Electronics Cooling teaches:
wherein the thermal conductivity of said a rubber (Thermal conductivity of rubber is between .09- .29 W/mK).
As evidenced by the engineering toolbox, the thermal conductivity coefficient material properties of rubber is  .09- .29 W/mK and would result to meet the limitation provided in the claim.
The combination would result in: wherein the thermal conductivity of said [a rubber] gasket is lower than the thermal conductivity of both said turbine housing and said casing.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kayashi et al. US 20090151348 in view of Hippen et al. US 20100284824.
Regarding claim 24, Kayashi discloses all of the above limiations. However, Kayashi is silent as to:
A casing for electrical machinery for use in the turbomachinery.
From the same field of endeavor, Hippen discloses: 
A casing for electrical machinery for use in the turbomachinery (Fig 3; Par 9 and 48: Electrical motor (300) within housing (302))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kayashi to have a motor function as a generator for a car (Par 9).
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Claim 11 recites “ wherein a surface of said engagement formation comprises a textured area.” 
Claim 12 recites: “wherein an entire surface of the engagement formation is textured.”
Claim 13 recites: “wherein a surface of said engagement recess comprises a textured area.”
Claim 14 recites: “wherein an entire surface of the engagement recess is textured.”
The engagement portions of the turbine and bearing housing being textured is considered allowable subject matter. The prior art search did not find any of these portions that were textured.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745